In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************               *
CHARMAINE GRAHAM and                *       No. 12-144V
BRANDON GRAHAM, as the              *       Special Master Christian J. Moran
Parents and Natural Guardians of    *
K.G., an Infant,                    *
                                    *
                  Petitioners,      *       Filed: October 3, 2014
                                    *
v.                                  *
                                    *
SECRETARY OF HEALTH                 *       Attorneys’ fees and costs; award
AND HUMAN SERVICES,                 *       in the amount to which
                                    *       respondent does not object.
                  Respondent.       *
******************** *
Mark T. Sadaka, Englewood, NJ, for Petitioners;
Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 25, 2014, respondent filed a stipulation of fact concerning
final attorneys’ fees and costs in the above-captioned matter. Previously,
petitioners informally submitted a draft application for attorneys’ fees and costs to
respondent for review. Upon review of petitioners’ application, respondent raised
objections to certain items. Based on subsequent discussions, petitioners amended
their application to request $22,018.05, an amount to which respondent does not
object. The Court awards this amount.

       1
         When the undersigned’s March 11, 2014 decision issued, the parties were notified that
the decision would be posted in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)).
Petitioners were also notified that they could seek redaction pursuant to § 300aa-12(d)(4)(B);
Vaccine Rule 18(b). Petitioners made a timely request for redaction and that decision reissued
with the name of the vacinee redacted to initials. For this reason, this present decision has been
redacted as well.
       On March 2, 2012, Charmaine and Brandon Graham filed a petition for
compensation, on behalf of their son, K.G., alleging that the influenza vaccine,
which K.G. received on October 14, 2009, caused him to suffer narcolepsy.
Petitioners received compensation based upon the parties’ stipulation. Decision,
filed Mar. 11, 2014. Because petitioners received compensation, they are entitled
to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioners seek a total of $22,018.05 in attorneys’ fees and costs for their
counsel. Additionally, in compliance with General Order No. 9, petitioners state
that they incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $22,018.05 in the form of a check made payable to
        petitioners and petitioners’ attorney, Mark T. Sadaka, for attorneys’
        fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2